              Case 2:17-cr-00006-MCE Document 120 Filed 02/08/21 Page 1 of 4


 1 McGREGOR W. SCOTT
   United States Attorney
 2 CHRISTINA McCALL
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                              CASE NO. 2:17-CR-00006 MCE
11
                                     Plaintiff,             STIPULATION TO CONTINUE SENTENCING
12                                                          HEARING; ORDER
                              v.
13
     JOHN CROSBY, et al.,
14
                                     Defendants.
15

16
                                                    STIPULATION
17
             1.      The sentencing hearing in this case is currently set for March 18, 2021. ECF No. 114.
18
             2.      In light of the continuing outbreak of the novel coronavirus causing COVID-19, the
19
     parties agree that it is in the best interests of all parties to continue the sentencing hearing.
20
             3.      Accordingly, the parties agree and stipulate, and request that the Court continue the
21
     sentencing hearing until July 8, 2021. The assigned United States Probation Officer is also available for
22
     a hearing on that date. The parties also request that the Court amend the previously set schedule for
23
     responding to the Presentence Reports and adopt the following:
24
                     a.      Counsel’s written objections to the proposed Presentence Reports shall be
25
                             conveyed to the Probation Officer and opposing counsel no later than June 10,
26
                             2021;
27
                     b.      The Presentence Report shall be filed with the Court and disclosed to counsel no
28
                             later than June 17, 2021;

       STIPULATION TO CONTINUE SENTENCING HEARING;          1
30     ORDER
            Case 2:17-cr-00006-MCE Document 120 Filed 02/08/21 Page 2 of 4


 1                c.      Any formal objections to the PSRs shall be filed with the Court and served on the

 2                        Probation Officer and opposing counsel no later than June 24, 2021;

 3                d.      Any reply, or statement of non-opposition to formal objections to the PSRs and

 4                        any sentencing memorandum from a defendant shall be filed no later than July 1,

 5                        2021.

 6 IT IS SO STIPULATED.

 7

 8   Dated: February 8, 2021                               /s/ Christina McCall
 9                                                         CHRISTINA McCALL
                                                           Assistant United States Attorney
10
     Dated: February 8, 2021                               /s/ Elliot R. Peters, as authorized
11                                                         ELLIOT R. PETERS, Esq.
                                                           ERIN MEYER, Esq.
12                                                         Counsel for Defendant John Crosby

13
     Dated: February 8, 2021                               /s/ Julia L. Allen, as authorized
14                                                         JULIA L. ALLEN, Esq.
                                                           Counsel for Defendant Ines Crosby
15

16   Dated: February 8, 2021                               /s/ Jerome Price, as authorized
                                                           JEROME PRICE
17                                                         Assistant Federal Defender
                                                           Counsel for Defendant Leslie Lohse
18

19
20

21

22

23

24

25

26

27

28

     STIPULATION TO CONTINUE SENTENCING HEARING;       2
30   ORDER
              Case 2:17-cr-00006-MCE Document 120 Filed 02/08/21 Page 3 of 4

     ATTESTATIONS
 1
            The undersigned counsel of record for defendants John Crosby and Ines Crosby, jointly
 2
     represented by the law firm Keker, Van Nest & Peters, LLP, hereby attest and affirm that they are not
 3
     presently aware of any actual conflicts of interest regarding the joint representation of John Crosby and
 4
     Ines Crosby.
 5
            IT IS SO ATTESTED.
 6

 7    Dated: February 8, 2021                                KEKER, VAN NEST & PETERS, LLP
 8                                                           /s/ Elliot R. Peters
                                                             /s/ Erin Meyer
 9                                                           ELLIOT R. PETERS, Esq.
10                                                           ERIN MEYER, Esq.
                                                             Counsel for Defendant John Crosby
11

12    Dated: February 8, 2021                                KEKER, VAN NEST & PETERS, LLP

13                                                           /s/ Julia L. Allen
                                                             JULIA L. ALLEN, Esq.
14                                                           Counsel for Defendant Ines Crosby
15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION TO CONTINUE SENTENCING HEARING;        3
30    ORDER
             Case 2:17-cr-00006-MCE Document 120 Filed 02/08/21 Page 4 of 4


 1                                                  ORDER

 2         The Court hereby ORDERS that the sentencing hearing in this case will be re-set for July 8,

 3 2021, and adopts the parties’ proposed schedule for responding to the Presentence Reports.

 4         IT IS SO ORDERED.

 5 Dated: February 8, 2021

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION TO CONTINUE SENTENCING HEARING;     4
30    ORDER
